Affirmed; Opinion of July 13, 2004, Withdrawn; and Substituted Majority
and Concurring Opinions filed November 2, 2004








Affirmed; Opinion of July 13, 2004,
Withdrawn; and Substituted
Majority and Concurring Opinions filed November 2, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00893-CR
____________
 
RAMON
OBDULIO DOMINGUEZ, Appellant
 
V.
 
THE STATE
OF TEXAS, Appellee

 

 
On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause No. 932,863

 

 
S U B S T I T U T E D   C O N C U R R I N G   O P I N I O N
I fully join in the majority
opinion except for one point discussed in connection with appellant=s first
issue.  The majority holds that appellant=s counsel
did not object specifically enough the first time the prosecutor used the word Amurdered.@  I disagree that counsel failed to state the
reasons for his objection.  Rather it
appears to me that counsel=s
objection was overruled before he had the opportunity to state his reasons for
objecting.  I would hold only that
counsel failed to preserve error because an objection was not lodged each time
the prosecutor used the word Amurder.@
 
/s/        Wanda McKee Fowler
Justice
 
Judgment rendered and Majority and Concurring Opinions filed November
2, 2004.
Panel consists of Justices Fowler, Edelman, and Seymore.  (Edelman, J., majority.)
Do Not Publish C Tex. R. App. P. 47.2(b).